                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 12/18/2019
 -------------------------------------------------------------- X
 MCINNIS USA, INC.                                              :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :      19-CV-5769 (VEC)
                                                                :
                                                                :           ORDER
                                                                :
  MARLY BUILDING SUPPLY CORP.,                                  :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS Plaintiff filed this lawsuit on June 20, 2019, see Dkt. 1;

        WHEREAS on July 2, 2019, Plaintiff filed affidavits reflecting timely service of a

summons and the Complaint on Defendant, see Dkts. 7-8;

        WHEREAS Defendant failed to appear, answer, or otherwise respond to the Complaint

by the July 18, 2019 deadline to do so, see Fed. R. Civ. P. 12(a)(1);

        WHEREAS on September 5, 2019, the parties informed the Court that they had reached

an agreement in principle to settle this case, Dkt. 10;

        WHEREAS on December 2, 2019, the parties informed the Court that they were unable

to consummate the settlement agreement; Dkt. 20;

        WHEREAS an initial pretrial conference is scheduled for December 20, 2019 at 10:00

a.m.

        IT IS HEREBY ORDERED:

        1. No later than December 23, 2019, Plaintiff must apply for a default judgment against

             Defendant, consistent with the procedures described in Attachment A to the

             undersigned’s Individual Practices in Civil Cases.


                                                   Page 1 of 2
      2. The initial pretrial conference is adjourned to January 24, 2020 at 10:00 a.m.



SO ORDERED.
                                                  _________________________________
Date: December 18, 2019                                 VALERIE CAPRONI
      New York, NY                                    United States District Judge




                                         Page 2 of 2
